Case 1:20-mc-00199-JGK-OTW Document 63-4 Filed 09/14/20 Page 1 of 6




               EXHIBIT 3
             Case 1:20-mc-00199-JGK-OTW Document 63-4 Filed 09/14/20 Page 2 of 6




From: Lin, Alvin <alin@morrisoncohen.com>
Sent: Friday, September 11, 2020 2:43 PM
To: Levander, Samuel <slevander@cgsh.com>
Cc: Saenz, Andres <asaenz@cgsh.com>; Wright, Katerina <kawright@cgsh.com>; Rosenthal, Jeffrey A.
<jrosenthal@cgsh.com>; Schweitzer, Lisa M. <lschweitzer@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>;
Nkodo, Julie-Irene <jnkodo@cgsh.com>; Milito, Christopher <cmilito@morrisoncohen.com>; Bogale, Tsedey A.
<TBogale@morrisoncohen.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.) - MEET AND CONFER (FOLLOW UP)

Sam (and CGSH team),

The following is a summary of our positions and proposals regarding the scope of disclosure pursuant to the subpoenas
served on the various HFZ-affiliated entities. This is intended both to summarize and to augment the proposals we
outlined during our meet and confer call this morning.

HFZ proposes to perform a search of the HFZ electronic server in order to confirm which specific HFZ projects contain
information relevant to tracing Steinmetz funds. We propose to use the following search terms: Steinmetz, Saada, BSG,
Invel, Balda, Nysco, Vessna and Onyx. As discussed, to the extent you wish to propose additional, reasonable search
terms, we are open to considering them, understanding that we want to keep a search that is ultimately manageable.

Once HFZ has confirmed which projects are likely to have responsive information, it will agree to produce information
consisting of the following: (1) documents showing the transfer of any funds to/from HFZ (on the one hand) and
Steinmetz/BSG RE on the other, such as bank statements, evidence of wire transfers, etc.; (2) documents relating to
those transfers, including backup documentation, underlying agreements, and/or documents relating to transfer of
funds; and (3) to the extent relevant, documents relating to organizational structure. At this time, we would prefer to
await the results of the proposed search before identifying the full scope of projects that we believe to have responsive
information.

HFZ continues to object to any further disclosure requested in the Subpoenas, including email communications, going
beyond the above proposal. We believe that the documents set forth above are wholly sufficient to trace Steinmetz
funds that may have gone to HFZ-related entities which, as we understand it, was the justification for 1728 discovery
that was communicated to the Court during prior briefing. HFZ objects to any further disclosure beyond such
information as not only irrelevant, but extremely and unduly burdensome, particularly given the scope of the time
period and the subject matters included in the original requests, and considering the various subpoena recipients are
non-parties to the underlying litigation with Mr. Steinmetz.

In terms of logistics, for the projects that are found to have responsive documents, the particular HFZ SPV entity in
charge of each responsive project will respond to the subpoenas, since they are the appropriate entities having the
information. In the interests of efficiency, we would request that you agree to withdraw subpoenas for other
entities. As we discussed during the call, the HFZ documents are all maintained on a common server, so from a practical
standpoint you will be receiving the relevant information, and so there will be no reason that all 27 different entities
and individuals will need to respond to essentially the same inquiries. We also request that you withdraw subpoenas
addressed to the individuals and to the Feldman trust, since any documents responsive to the issue of tracing funds will
be produced by the relevant HFZ entities.


                                                            1
              Case 1:20-mc-00199-JGK-OTW Document 63-4 Filed 09/14/20 Page 3 of 6
With respect to your question regarding the HFZ “points of contact,” at this time, and subject to further review and
without waiving any objections as to responsiveness, relevance or discoverability, we understand that Nir Meir had
communications relating to topics set forth in the subpoenas.

We confirm that we are in general agreement to produce documents on a rolling basis. It is our belief that barring any
technical or unanticipated issues, we will be able to begin production in approximately 2 weeks. Beyond that we do not
have a time estimate for completion of production, but expect that HFZ should be able to produce the categories of
documents identified above with respect to which HFZ does not object, relatively quickly. I expect, however, that we
will have a better idea of any anticipated timetable once initial searches have been performed.

The foregoing is without waiver of any and all continued objections, as previously articulated and otherwise, to the
various subpoenas, all of which objections are preserved.

Thank you. We look forward to circling back with you on our further meet and confer on Monday at 2 p.m.

Best,
Alvin

Alvin C. Lin, Esq.
Partner & Chairman, Diversity Committee
Morrison Cohen LLP
909 Third Avenue
New York, New York 10022
(212) 735-8873 (voice)
(917) 664-9190 (mobile)
(917) 522-3173 (direct fax)
(212) 735-8708 (main fax)
alin@morrisoncohen.com
www.morrisoncohen.com


From: Nkodo, Julie-Irene <jnkodo@cgsh.com>
Sent: Thursday, September 10, 2020 10:27 AM
To: Bogale, Tsedey A. <TBogale@morrisoncohen.com>; Lin, Alvin <alin@morrisoncohen.com>; Milito, Christopher
<cmilito@morrisoncohen.com>
Cc: Levander, Samuel <slevander@cgsh.com>; Saenz, Andres <asaenz@cgsh.com>; Wright, Katerina
<kawright@cgsh.com>; Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Schweitzer, Lisa M. <lschweitzer@cgsh.com>;
Vicens, Elizabeth (Lisa) <evicens@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

CAUTION: External sender. Verify before continuing.


Hi Tsedey,

Thank you! I will circulate an invite for 10AM on Friday shortly.

Best,
Julie-Irene
—
Julie-Irene Nkodo
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza, New York NY 10006

                                                              2
               Case 1:20-mc-00199-JGK-OTW Document 63-4 Filed 09/14/20 Page 4 of 6
T: +1 212 225 2527
jnkodo@cgsh.com | clearygottlieb.com


From: Bogale, Tsedey A. [mailto:TBogale@morrisoncohen.com]
Sent: Thursday, September 10, 2020 9:17 AM
To: Nkodo, Julie-Irene <jnkodo@cgsh.com>; Lin, Alvin <alin@morrisoncohen.com>; Milito, Christopher
<cmilito@morrisoncohen.com>
Cc: Levander, Samuel <slevander@cgsh.com>; Saenz, Andres <asaenz@cgsh.com>; Wright, Katerina
<kawright@cgsh.com>; Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Schweitzer, Lisa M. <lschweitzer@cgsh.com>;
Vicens, Elizabeth (Lisa) <evicens@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

Julie-Irene,

We are available Friday morning for a meet and confer. Does that work for your team?

Best,
Tsedey



From: Nkodo, Julie-Irene <jnkodo@cgsh.com>
Sent: Wednesday, September 9, 2020 3:04 PM
To: Lin, Alvin <alin@morrisoncohen.com>; Bogale, Tsedey A. <TBogale@morrisoncohen.com>; Milito, Christopher
<cmilito@morrisoncohen.com>
Cc: Levander, Samuel <slevander@cgsh.com>; Saenz, Andres <asaenz@cgsh.com>; Wright, Katerina
<kawright@cgsh.com>; Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Schweitzer, Lisa M. <lschweitzer@cgsh.com>;
Vicens, Elizabeth (Lisa) <evicens@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

CAUTION: External sender. Verify before continuing.


Alvin, Tsedey, Chris,

Are you available for a meet and confer this week to provide an update on the production of HFZ documents? We would
reiterate our below requests and ask that you provide us with proposed search terms and confirm (i) the key points of
contact between any BSG Entities and HFZ, (ii) the HFZ properties in which Steinmetz and/or any BSG Entities invested,
including but not limited to the Subject Properties, and (iii) whether each of the 26 subpoena recipients you represent
has its documents on the same servers.

In light of the fact that it has been three weeks since our last meeting, we would like to move this process forward
without further delay.

Thank you!

Best,
Julie-Irene
—
Julie-Irene Nkodo
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza, New York NY 10006

                                                            3
                Case 1:20-mc-00199-JGK-OTW Document 63-4 Filed 09/14/20 Page 5 of 6
T: +1 212 225 2527
jnkodo@cgsh.com | clearygottlieb.com


From: Levander, Samuel
Sent: Wednesday, August 19, 2020 11:29 AM
To: Bogale, Tsedey A. <TBogale@morrisoncohen.com>
Cc: Milito, Christopher <cmilito@morrisoncohen.com>; Lin, Alvin <alin@morrisoncohen.com>; Rosenthal, Jeffrey A.
<jrosenthal@cgsh.com>; Schweitzer, Lisa M. <lschweitzer@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>;
Balter, Emily <ebalter@cgsh.com>; Saenz, Andres <asaenz@cgsh.com>; Nkodo, Julie-Irene <jnkodo@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

Alvin, Tsedey,

Thank you for the meet and confer on Friday. As discussed and in the interest of moving this process forward, we would
like to have a follow-up meet and confer this week. We are available tomorrow afternoon, other than from 4-5.

In advance of that meeting, we wanted to follow up on the points that we asked you to confirm on our prior meet and
confer, including (i) the key points of contact between any BSG Entities and HFZ, (ii) the HFZ properties in which
Steinmetz and/or any BSG Entities invested, including but not limited to the Subject Properties, and (iii) whether each of
the 26 subpoena recipients you represent has its documents on the same servers.

We also ask that you provide us with proposed search terms to identify documents responsive to Vale’s subpoenas. We
look forward to hearing from you and to speaking with you tomorrow.

Best regards,
Sam
—
Samuel Levander
Cleary Gottlieb Steen & Hamilton LLP
Assistant: mdigiaro@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2951
slevander@cgsh.com | clearygottlieb.com


From: Bogale, Tsedey A. [mailto:TBogale@morrisoncohen.com]
Sent: Thursday, August 13, 2020 3:32 PM
To: Levander, Samuel <slevander@cgsh.com>
Cc: Milito, Christopher <cmilito@morrisoncohen.com>; Lin, Alvin <alin@morrisoncohen.com>
Subject: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

Sam,

Please see the attached letter. We are available for a meet and confer tonight or tomorrow morning from 9-10 am or
after 11:30 am. Please let us know what day/time works best.

Thank you,
Tsedey

Tsedey A. Bogale
Associate
Morrison Cohen LLP
909 Third Avenue

                                                            4
                  Case 1:20-mc-00199-JGK-OTW Document 63-4 Filed 09/14/20 Page 6 of 6
New York, NY 10022
Tel: (212) 735-8727
Fax: (917) 522-3127
Email: tbogale@morrisoncohen.com
Website: www.morrisoncohen.com


This transmittal and/or attachment (s) may be a confidential attorney-client communication or may otherwise be
privileged or confidential. If you are not the intended recipient, you are hereby notified that you have received
this transmittal in error; any review, dissemination, distribution or copying of this transmittal is strictly
prohibited. If you have received this transmittal and/or attachment(s) in error, please notify us immediately by
reply or by telephone (call us collect at 212-735-8600) and immediately delete this message and all of its
attachments. Thank you. We take steps to remove metadata in attachments sent by email, and any remaining
metadata should be presumed inadvertent and should not be viewed or used without our express permission. If
you receive an attachment containing metadata, please notify the sender immediately and a replacement will be
provided.

This email has been scanned for email related threats and delivered safely by Mimecast.
For more information please visit http://www.mimecast.com

This message is being sent from a law firm and may contain confidential or privileged information. If you are not the intended recipient, please advise the sender
immediately by reply e-mail and delete this message and any attachments without retaining a copy.

Throughout this communication, "Cleary Gottlieb" and the "firm" refer to Cleary Gottlieb Steen & Hamilton LLP and its affiliated entities in certain jurisdictions, and
the term "offices" includes offices of those affiliated entities. Our external privacy statement is available at:
https://www.clearygottlieb.com/footer/privacy-statement
This transmittal and/or attachment (s) may be a confidential attorney-client communication or may otherwise be
privileged or confidential. If you are not the intended recipient, you are hereby notified that you have received
this transmittal in error; any review, dissemination, distribution or copying of this transmittal is strictly
prohibited. If you have received this transmittal and/or attachment(s) in error, please notify us immediately by
reply or by telephone (call us collect at 212-735-8600) and immediately delete this message and all of its
attachments. Thank you. We take steps to remove metadata in attachments sent by email, and any remaining
metadata should be presumed inadvertent and should not be viewed or used without our express permission. If
you receive an attachment containing metadata, please notify the sender immediately and a replacement will be
provided.

This email has been scanned for email related threats and delivered safely by Mimecast.
For more information please visit http://www.mimecast.com

This message is being sent from a law firm and may contain confidential or privileged information. If you are not the intended recipient, please advise the sender
immediately by reply e-mail and delete this message and any attachments without retaining a copy.

Throughout this communication, "Cleary Gottlieb" and the "firm" refer to Cleary Gottlieb Steen & Hamilton LLP and its affiliated entities in certain jurisdictions, and
the term "offices" includes offices of those affiliated entities. Our external privacy statement is available at:
https://www.clearygottlieb.com/footer/privacy-statement




                                                                                   5
